Order entered June 9, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00238-CV

            SAVANNAH GONZALEZ AND KRYSTAL GONZALEZ, Appellants

                                                V.

                             STEPHANIE GONZALEZ, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-01430

                                            ORDER
       The Court has reviewed the clerk’s record and is in need of two additional documents.

Accordingly, we ORDER Felicia Pitre, Dallas County District Clerk, to file, by JUNE 17, 2016,

a supplemental clerk’s record containing the following two documents:

       1.      Plaintiffs’ First Amended Petition filed on August 8, 2014; and

       2.      Motion to Strike Amended Pleading filed on August 11, 2014.

       The reporter’s record is overdue. On April 19, 2016, the Court sent David Roy, Official

Court Reporter for the 101st District Court, a notice instructing him to file the reporter’s record

within thirty days. As of today’s date, the reporter’s record has not been filed. Accordingly, we

ORDER Mr. Roy to file by, JUNE 17, 2016, either the reporter’s record or written verification

that no hearings were recorded or that appellants have not requested preparation of the reporter’s
record. We caution appellants that if we receive written verification that no hearings were

recorded or no request was made, we will order the appeal submitted without the reporter’s

record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order to Ms. Pitre, Mr. Roy,

and counsel for all parties.

                                                 /s/    ELIZABETH LANG-MIERS
                                                        JUSTICE